IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20582
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ASDRUBAL ADONAY BUSTILLO-QUAN,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-01-CR-44-1
                          --------------------
                             April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Asdrubal

Adonay Bustillo-Quan has requested leave to withdraw as counsel

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).     Bustillo has not filed a response to counsel’s

motion to withdraw.     Our independent review of the brief and the

record discloses no nonfrivolous issue for appeal.       Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities in this case, and the APPEAL IS

DISMISSED.     5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.